Curia, per

O’Neall, J.
This Court is entirely satisfied with the decision below; but; as the defendant thought he had a ground in law sufficient to appeal, it is perhaps proper to test his plea by what is said by that eminent pleader, Mr. Chitty. “ It is now (he says, 1 Ch. PI. 494,) well settled, that, in an action for a libel, or slanderous words, the defendant cannot, under the general issue, give in evidence the truth of the matter, or any part of it, even in mitigation of damages, but must justify, specially stating the particular parts which evince the truth of the imputation; and the rule holds, whether the imputation upon the plaintiff’s character be of a general or specific nature.”
The defendant’s plea, which the groirnd of appeal supposes to be a special traverse, is a naked averment of the' truth of the libel, with a conclusion that, therefore, he is not guilty, and of this he puts himself on the country.
That this is a plain violation of what has been cited from Mr. Chitty, it seems to me must be perceived by the most unskilled in the law.
So, too, such a mingling of the forms of pleading has scarcely ever before been tried by the boldest pleaders.
The motion is dismissed.
Evans, Wardl aw, Frost, Withers and Whitner, JX, concurred.

Motion dismissed>